1                                 UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
2                                             -oOo-

3    UNITED STATES OF AMERICA,
                                                           2:19-mj-0785-EJY
4                           Plaintiff,
                                                           STIPULATION TO CONTINUE
5                vs.                                       PRELIMINARY HEARING
                                                           (Third Request)
6    DEVIN CERVIN,

7                          Defendant.

8

9           Based upon the pending Stipulation of counsel, and good cause appearing therefore

10   IT IS ORDERED that the preliminary hearing, currently scheduled for December 2, 2019, at

11   4:00 p.m., be vacated and continued to the 7th day of January, 2020, at 4:00 p.m. in

12   Courtroom 3B.

13          DATED this 2nd day of December, 2019.

14

15                                                      ____________________________________
                                                        HONORABLE ELAYNA J. YOUCHAH
16                                                      UNITED STATES MAGISTRATE JUDGE

17

18

19

20

21

22

23

24


                                                    3
